PER CURIAM.
The appellant challenges portions of a final judgment of dissolution of marriage. We find no error except as to the distribution of the appellant’s profit sharing plan. The parties, who were married in May 1969 and divorced in April 1980, were remarried in July 1981. On remand, the court should treat only that portion of the profit sharing plan accumulated during the parties’ second marriage as marital property. We accordingly reverse that portion of the final judgment which distributes the marital assets, and we remand this case for redistribution of the marital assets in accordance with this opinion. The final judgment is in all other respects affirmed.
ALLEN, WEBSTER and DAVIS, JJ., concur.